Austin Williams (AK Bar No. 0911067)
TROUT UNLIMITED
3105 Lake Shore Drive, Suite 102B
Anchorage, AK 99517
Tel.: 907.227.1590
Austin.Williams@tu.org

Paul A. Werner*
Steven P. Hollman*
Abraham J. Shanedling*
Rachelle P. Bishop*
SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, D.C. 20006-6801
Tel.: 202.747.1900
pwerner@sheppardmullin.com
shollman@sheppardmullin.com
ashanedling@sheppardmullin.com
rbishop@sheppardmullin.com

*Pro hac vice application to be filed

Attorneys for Plaintiff
Trout Unlimited

                          UNITED STATES DISTRICT COURT
                               DISTRICT OF ALASKA
TROUT UNLIMITED,                            Case No. 3:19-cv-00268-JWS

                     Plaintiff,             COMPLAINT FOR DECLARATORY
       v.                                   AND INJUNCTIVE RELIEF

U.S. ENVIRONMENTAL PROTECTION               (Administrative Procedure Act, 5 U.S.C.
AGENCY, ANDREW WHEELER, in his              §§ 702–706; Clean Water Act, 33 U.S.C.
official capacity as Administrator of the   § 1251 et seq.)
Environmental Protection Agency,
MATTHEW Z. LEOPOLD, in his official
capacity as General Counsel for the
Environmental Protection Agency, and
CHRIS HLADICK, in his official capacity
as Region 10 Regional Administrator for
the Environmental Protection Agency,

                     Defendants.




            Case 3:19-cv-00268-SLG Document 1 Filed 10/09/19 Page 1 of 55
       Plaintiff Trout Unlimited (“TU”) brings this action challenging a decision of the

U.S. Environmental Protection Agency (“EPA”) to reverse itself and withdraw a Proposed
Determination founded on years of study and scientific research establishing that

permitting mining in Alaska’s Bristol Bay watershed would cause an unacceptable adverse

impact to this precious resource. For its Complaint for Declaratory and Injunctive Relief,
TU states and alleges the following:

                            PRELIMINARY STATEMENT

       1.     This lawsuit centers on the latest development in the saga of a long-proposed

mining operation of unprecedented scale and scope—known as the Pebble Mine—in

Bristol Bay, Alaska.

       2.     The Bristol Bay watershed is a unique and pristine natural resource that is

home to abundant wild Pacific salmon populations that support a diverse ecosystem of

other fish and wildlife species, one of the largest commercial fisheries in the world

generating billions in economic output annually, and a world-class recreational fishing

destination, and it has supported traditional ways of life for Alaska Natives for thousands

of years.

       3.     Despite the unparalleled value of the Bristol Bay watershed as a natural

resource to our Nation, a Canadian mining outfit, Pebble Limited Partnership (“PLP”),

owned by Northern Dynasty Minerals (“Northern Dynasty”), has long sought to exploit the

Pebble deposit located there by opening the largest mining pit in North America—a pit

nearly as deep as the Grand Canyon—to extract gold, copper, and molybdenum. Given

the prime Pebble deposits are low-grade (meaning the metals to ore ratio is such that mining

is only economic if conducted over a large area necessarily producing massive amounts of

                                             -1-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 2RELIEF
                                                           & INJUNCTIVE  of 55
waste material), the proposed mining pit, tailings impoundments, and waste rock piles

would span an area as large as the borough of Manhattan.

       4.     One does not need to be an environmental or policy expert to know this

proposed mining operation in the Bristol Bay watershed is a terrible idea. The mine has

indeed been the subject of profound and long-standing public opposition, and several of

the world’s leading jewelry companies have vowed never to use any minerals sourced from

the mine. Four prior mining interests have also considered and abandoned the idea.

       5.     In 2014, the expert federal agency charged with environmental stewardship

and protecting our precious natural resources for current and future generations—the aptly

named, Environmental Protection Agency—reached the same very conclusion based on

close study, hard science, and its expert judgment. That conclusion was memorialized in

EPA’s Proposed Determination issued pursuant to Section 404(c) of the Clean Water Act

(“CWA”).

       6.     In reaching that determination and taking action towards blocking

development of Pebble Mine, EPA explained the Bristol Bay watershed is “an area of

unparalleled ecological value, boasting salmon diversity and productivity unrivaled

anywhere in North America.” As the agency further explained, the region is a “globally

significant resource with outstanding value” that “provides intact, connected habitats—

from headwaters to ocean—that support abundant, genetically diverse wild Pacific salmon

populations” that in turn “maintain the productivity of the entire ecosystem, including

numerous other fish and wildlife species.” And EPA concluded the Bristol Bay watershed




                                             -2-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 3RELIEF
                                                           & INJUNCTIVE  of 55
is “one of the last places on Earth with such bountiful and sustainable harvests of wild

salmon.”

       7.     Even under the rosiest, most conservative scenario, EPA determined the

mine would be ecologically and environmentally ruinous to the Bristol Bay watershed.

The mine would result in miles and miles of lost and diverted waterways and wetlands and

fouled and poisoned waters that would destroy habitats and kill fish populations, which, in

turn, would have cascading harmful impacts on other wildlife populations, economic

activities, and ways of life in the region. Based on these and other anticipated profound

harms, EPA concluded in its Proposed Determination the proposed mine, and its related

economic development and infrastructure, would likely have significant and unacceptable

adverse effects on the region’s environment and economy. Based on scientific and

technical findings, EPA’s Proposed Determination thus reflected the agency’s judgment

and decision to block the mine from ever getting underway.

       8.     EPA’s findings and conclusions were based the agency’s earlier 2014

Watershed Assessment, which was conducted by a large group of scientists and experts

who limited their analysis to the scientific study of mining effects, rather than policy, legal,

or regulatory considerations.      EPA evaluated the significance of the Bristol Bay

watershed’s ecological resources and potential impacts of the proposed mining operations

based on various-sized scenarios of the amount of ore processed over a certain number of

years. And even under the most conservative estimates of only 250 million tons of ore in

20 years, EPA concluded that planned mining would result in unacceptable environmental

and ecological devastation: 24 miles of lost streams, including 5 miles known to provide

                                              -3-
CASE NO. 3:19-cv-00268-JWS                                      COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 4RELIEF
                                                           & INJUNCTIVE  of 55
spawning or rearing habitats for salmon and other indigenous fish species; 1,200 acres of

lost wetlands; 100 miles of lost ponds and lakes, further affecting off-channel habitats for

salmon and other fish; and toxicity levels fatal to fish in at least 13 miles of streams, among

many other impacts.

       9.     The Proposed Determination reiterated science-based findings of loss and

harm to the Bristol Bay ecosystem. But it also went further: EPA also recognized the

agency’s previous assessment severely understated potential adverse effects on resources

because it did not account for footprint impacts associated with construction and operation

of the mine, like a transportation corridor and natural gas pipeline, nor did it consider

potential accidents during construction and mining activities, or the full extent of toxicity

caused by the minerals if they entered water supplies—a perpetual risk of the “tailings”

created by mining activities.

       10.    Despite the change of presidential administrations and subsequent political

initiation of a review to withdraw the Proposed Determination, last year then-Administrator

Scott Pruitt reaffirmed EPA’s Proposed Determination, suspending the withdrawal

process. In the agency’s “Suspension Decision,” Administrator Pruitt stated: “[I]t is my

judgment at this time that any mining projects in the region likely pose a risk to the

abundant natural resources that exist there. Until we know the full extent of that risk, those

natural resources and world-class fisheries deserve the utmost protection.” He further

explained “for EPA not to express an environmental position at this stage would be

disingenuous” and that the Suspension Decision “demonstrates the Agency’s commitment




                                              -4-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 5RELIEF
                                                           & INJUNCTIVE  of 55
to both the rule of law and process, and upholding the EPA’s core mission of environmental

stewardship.”

       11.      And, just this past July, EPA submitted comments on a draft Environmental

Impact Statement on the project, stating “[b]ecause the nature and extent of the proposed

discharges reflect some of the most highly significant and complex discharge activities

with the potential for serious adverse impact contemplated by [applicable regulations], the

level of information, evaluation, and documentation necessary for this project to

demonstrate compliance with the Guidelines is significant.” EPA’s assessment was that

the evidence was insufficient to support a conclusion that the proposed discharges would

comply with guiding regulations, and instead supported the conclusion that PLP’s proposed

mining “may have substantial and unacceptable adverse impacts on fisheries resources in

the project area watersheds, which are aquatic resources of national importance.”

       12.      Despite all of EPA’s earlier and thoroughgoing scientific evaluations and

judgments that law and process required it to meet its statutory obligations by taking a

stance against and moving to block the proposed mine, EPA dramatically reversed itself

on August 30, 2019.         Without any further development of the scientific record

underpinning its previous judgment that the proposed mine would cause unacceptable

adverse harm, EPA withdrew its 2014 Proposed Determination to restrict use of certain

areas as a disposal site in the Pebble deposit in the headwaters of Bristol Bay, Alaska, 84

Fed. Reg. 45,749 (Aug. 30, 2019) (“Withdrawal Decision”) (Exhibit (“Ex.”) A).

       13.      EPA’s sudden action is a total about-face after more than a half-decade of

the agency’s science-based and authoritative opposition to the proposed Pebble Mine at

                                             -5-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 6RELIEF
                                                           & INJUNCTIVE  of 55
Bristol Bay, which continuously reaffirmed findings the proposed mine would cause

unacceptable adverse effects on the aquatic ecosystems in Bristol Bay.

       14.    In the face of the established record and its own judgment, the Withdrawal

Decision nevertheless declares “now is the appropriate time to complete the withdrawal of

the Proposed Determination in light of developments in the record and the availability of

processes for EPA to address record issues with the U.S. Army Corps.”

       15.    But EPA provides only two reasons for its profound reversal in course, and

neither withstands scrutiny.

       16.     First, EPA announced that “significant project-specific information that

was not accounted for in the 2014 Proposed Decision” has come to light. But new

information about the mine alone does not support the agency’s changed position. As

Administrator Pruitt acknowledged just last year, the agency’s Proposed Determination in

no way prevents the agency from considering new evidence as the record develops. Nor

did the agency even consider the new information in light of the existing record or how it

bore on its earlier analysis and conclusions. Instead, after years of scientific study, the

agency took the startling position that it was not appropriate, in the context of the

Withdrawal Decision, to consider technical or scientific data to determine whether mining

would lead to unacceptable adverse effects on aquatic ecosystems and meet the Clean

Water Act’s 404(b) Guidelines.         In other words, the agency said that it would be

inappropriate to consider how or why the new evidence impacted its decision to withdraw

its earlier decision based on record evidence and analysis. For reasons unknown, EPA

simply eschewed its cumulative evidence-based determination of “unacceptable adverse

                                             -6-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 7RELIEF
                                                           & INJUNCTIVE  of 55
effects” under the Clean Water Act, Section 404(c), and abandoned the standard upon

which every prior EPA decision related to Pebble Mine was founded.

       17.    Had the agency bothered to consider the new evidence, moreover, it would

have found that it provided no basis for reversing its longstanding judgment. To the

contrary, PLP’s permit application, submitted after the Proposed Determination, is for a

mine six times larger than the smallest scenario evaluated by EPA—a scenario that EPA

determined likely would trigger unacceptable adverse effects.

       18.    Consequently, EPA has wholly failed to explain why it cannot keep the

Proposed Determination in place as the record develops, why science and data is not

necessary to support its own science- and data-backed decision, and how any newly-

submitted record evidence justifies a withdrawal of its longstanding Proposed

Determination.

       19.    Second, EPA stated that a withdrawal is warranted because it now prefers to

defer to the Army Corps of Engineers (“Corps”) and other processes to develop the

evidentiary record. But EPA failed to offer any reasonable explanation for its changed

view on the proper procedural approach to evaluating the mine as reflected in the Proposed

Determination, or even why it was now required to withdraw the Proposed Determination

in favor of other procedures. Nor could the agency reasonably do so. Just a year ago in

the Suspension Decision, EPA explicitly stated that factual development “does not support

withdrawal of the Proposed Determination at this time.” And there is no reason why any

other appropriate processes contemplated by the agency could not proceed while the

Proposed Determination remained in place. EPA offered no explanation for why it could

                                             -7-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 8RELIEF
                                                           & INJUNCTIVE  of 55
not. The agency cannot support its changed policy merely by noting that the agency may

change its mind in the future. Such agency whimsy is the quintessence of arbitrary and

irrational decision-making.

       20.    EPA’s capriciousness is also flatly barred by the CWA.          Rather than

deferring to the judgment of another agency, the CWA dictates EPA must consider the

mine’s unacceptable adverse effects on aquatic ecosystems under the 404(b) Guidelines.

EPA does not acknowledge or meet these obligations in its Withdrawal Decision.

       21.    The upshot is EPA and its officers—the very agency and individuals charged

with environmental protection—have abdicated their statutory duties to consider the

unacceptable adverse effects of mining on Bristol Bay and the ecosystems it supports.

Instead, they have irrationally and unlawfully stepped aside to clear the way for another

agency to enable the mine. But political expediency is no substitute for sound and rational

agency judgements, and EPA cannot simply ignore its statutory obligations or change its

longstanding position in disregard of the record evidence and its own prior scientific

findings and expert judgments without any reasonable explanation.

       22.    The unacceptable adverse impacts that EPA recounted time and time again,

in all its prior decisions on Pebble Mine, will cause irreparable injury to the Bristol Bay

waterways and adversely affect the way of life of Alaska’s citizens and communities,

especially to those directly in the Bristol Bay area. TU brings this suit to prevent that

cataclysmic and unlawful outcome.




                                             -8-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
            CaseV. 3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 9RELIEF
                                                           & INJUNCTIVE  of 55
                                         PARTIES

                                          Plaintiff

       23.    TU is the nation’s largest sportsman’s organization dedicated to coldwater

conservation, with more than 400 chapters and 300,000 active members and supporters

nationwide. In Alaska alone, TU has more than 20,000 members and supporters.

       24.    Many of TU’s members rely on the important fish, wildlife, and water

resources found in the Bristol Bay region for fishing, hunting, and recreation, and for

employment in related industries. TU’s membership includes passionate anglers, lodge

owners, fishing and hunting guides, subsistence users, commercial fishers, tourists, and

Alaskans from a variety of walks of life, who live and operate in, or regularly visit, the

Bristol Bay region.

       25.    TU has worked for over more than a decade to protect Bristol Bay’s world-

class fisheries and the many rivers, streams, and lakes that sustain them.           TU has

participated in the relevant administrative proceedings before EPA, the Corps, and other

agencies, and has litigated before courts, all in service of protecting the Bristol Bay region

from threats posed by Pebble Mine.

       26.    TU submitted comments on EPA’s Proposed Determination and the agency’s

proposal to withdraw the Proposed Determination.

       27.    TU, its staff, and its members and supporters have entrenched recreational,

economic, aesthetic, scientific, and cultural interests in preserving the world-class natural

resources in the Bristol Bay area, including the Pebble deposit area. The development of

the Pebble Mine poses serious and substantial risks of harm to such interests.


                                             -9-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 10RELIEF
                                                            & INJUNCTIVE  of 55
       28.    EPA’s withdrawal of its 2014 Proposed Determination has caused and will

continue to cause actual, concrete harm to the interests of TU, its staff, and its members.

Because the Proposed Determination prevented the Army Corps from issuing a Section

404 permit, EPA’s Withdrawal Decision now has made it easier, and likelier, for the mine

to be permitted and developed. TU’s injuries are directly traceable to EPA’s decision to

withdraw the Proposed Determination, and the relief TU seeks through this litigation would

redress that injury.

                                         Defendants

       29.    Defendant EPA is an executive agency of the United States with the mission

“to protect human health and the environment.”1 As such, the agency’s clear mission is to

ensure that “Americans have clean air, land and water;” “National efforts to reduce

environmental risks are based on the best available scientific information;” “Federal laws

protecting human health and the environmental area administered and enforced fairly,

effectively and as Congress intended;” “Environmental stewardship is integral to U.S.

policies concerning natural resources, human health, economic growth, energy,

transportation, agriculture, industry, and international trade, and these factors are similarly

considered in establishing environmental policy”; and “All parts of society—communities,

individuals, businesses, and state, local and tribal governments—have access to accurate




1
  EPA, Our Mission and What We Do, https://www.epa.gov/aboutepa/our-mission-and-
what-we-do (last visited Sept. 15, 2019).


                                             -10-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 11RELIEF
                                                            & INJUNCTIVE  of 55
information sufficient to effectively participate in managing human health and

environmental risks.”2

          30.   Defendant Andrew Wheeler is the Administrator of EPA. He is sued in his

official capacity as the chief officer of the agency. Administrator Wheeler is charged with

the supervision and management of all decisions, operations, and activities of EPA. On

March 20, 2019, Administrator Wheeler abdicated responsibility for Bristol Bay by

recusing himself from EPA’s review and permitting decisions related to the proposed

Pebble Mine near Bristol Bay, Alaska, because his former law firm represented the mine

developer, PLP. Administrator Wheeler made this decision even though he was not

personally involved in the representation of PLP and was advised that the client was not

considered a “former client” of his for ethics purposes.3

          31.   Defendant Matthew Z. Leopold is General Counsel of EPA. He is sued in

his official capacity. Administrator Wheeler delegated to the General Counsel the authority

to perform all functions and responsibilities retained by the Administrator or previously

delegated to the Assistant Administrator for Water under a 1984 delegation of authority to

make final determinations under Section 404(c).

          32.   Defendant Administrator Chris Hladick is the Region 10 Regional

Administrator of EPA. He is sued in his official capacity. The Region 10 Administrator



2
    Id.
3
   EPA, Memorandum from Andrew R. Wheeler to Assistant Administrators, General
Counsel, Inspector General, and Regional Administrators (Mar. 20, 2019), available at
https://www.eenews.net/assets/2019/03/26/document_gw_01.pdf.

                                             -11-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 12RELIEF
                                                            & INJUNCTIVE  of 55
is charged with environmental protection efforts in Alaska. As part of that function, he

authored EPA’s August 30, 2019, Withdrawal Decision, Notification of Decision to

Withdraw Proposed Determination to Restrict the Use of an Area as a Disposal Site;

Pebble Deposit Area, Southwest Alaska, 84 Fed. Reg. 45,749 (Aug. 30, 2019).

                              JURISDICTION AND VENUE
       33.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because it arises under federal laws of the United States: The Administrative

Procedure Act, 5 U.S.C. §§ 702–706, and the Clean Water Act, 33 U.S.C. § 1251 et seq.,

and its implementing regulations.

       34.    Pursuant to 28 U.S.C. §§ 1391(b)(2) & (e), venue is proper in this Court

because a substantial part of the events giving rise to the claims set forth herein occurred

within the District of Alaska, the lands and waterways at issue are in Alaska, and the

Defendants are a United States agency and its officers.

       35.    The District Court may hold unlawful and set aside agency action pursuant

to 5 U.S.C. § 706 and issue a declaratory judgment and any further necessary or proper

relief pursuant to 28 U.S.C. §§ 2201–2202.

                  STATUTORY & REGULATORY BACKGROUND

               The Clean Water Act And Its Implementing Regulations

       36.    Congress enacted the CWA in 1972 to “restore and maintain the chemical,

physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). Congress’s

aim with the CWA was clear: To attain “water quality which provides for the protection

and propagation of fish, shellfish, and wildlife . . . .” Id. § 1251(a)(2).


                                              -12-
CASE NO. 3:19-cv-00268-JWS                                      COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 13RELIEF
                                                            & INJUNCTIVE  of 55
       37.    To effectuate this goal, the CWA prohibits “the discharge of any pollutant”

into waters of the United States without a permit. Id. § 1311.

       38.    Section 404 of the CWA delegates to the Secretary of the Army the authority

to review and issue permits for discharge of dredged or fill material into navigable waters,

but only subject to conditions outlined in Section 404 and binding guidelines established

by the Corps and EPA (the “404(b) Guidelines”), codified at 40 C.F.R. Part 230. Id.

§ 1344.

       39.    The 404(b) Guidelines prohibit the permitting of any discharge of dredged

or fill material (1) “if there is a practicable alternative to the proposed discharge which

would have less adverse impact on the aquatic ecosystem”; (2) if the discharge will cause

or contribute to “significant degradation” of the environment; (3) if the discharge will cause

or contribute to violations of any water quality standards; and (4) unless “appropriate and

practicable steps have been taken which will minimize potential adverse impacts on the

aquatic ecosystem.” 40 C.F.R. § 230.10.

       40.    But EPA wields a veto power throughout the Corps’ permitting process.

Section 404(c) expressly authorizes the EPA Administrator to “prohibit the specification

(including the withdrawal of specification) of any defined area as a disposal site” and “to

deny or restrict the use of any defined area for specification (including the withdrawal of

specification) as a disposal site, whenever he determines, after notice and opportunity for

public hearings, that the discharge of such materials into such area will have an

unacceptable adverse effect on municipal water supplies, shellfish beds and fishery areas

(including spawning and breeding areas), wildlife, or recreational areas.” 33

                                             -13-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 14RELIEF
                                                            & INJUNCTIVE  of 55
U.S.C. § 1344(c) (emphasis added). The Administrator must “set forth in writing and make

public his findings and his reasons for making any determination under this subsection.”

Id. (emphasis added).

       41.    EPA’s determination of an “unacceptable adverse effect” is governed by the

agency’s regulations implementing Section 404(c), which define “unacceptable adverse

effect” as an “impact on an aquatic or wetland ecosystem which is likely to result in

significant degradation of municipal water supplies (including surface or ground water) or

significant loss of or damage to fisheries, shellfishing, or wildlife habitat or recreation

areas.” 40 C.F.R. § 231.2(e). The definition further instructs that, “[i]n evaluating the

unacceptability of such impacts, consideration should be given to the relevant portions of

the section 404(b)(l) guidelines.” Id.

       42.    In making a Section 404(c) determination, the EPA Administrator must “take

into account all information available to him, including any written determination of

compliance with the section 404(b)(1) Guidelines . . . .” 40 C.F.R. § 231.1(a).

       43.    The procedures for implementing Section 404(c) are set forth in 40 C.F.R.

Part 231. When an EPA Regional Administer “has reason to believe after evaluating the

information available to him . . . that an ‘unacceptable adverse effect’ could result from the

specification or use for specification of a defined area for the disposal of dredged or fill

material,” the Regional Administer may initiate the procedure for a Proposed

Determination. Id. § 231.3(a).

       44.    Following public notice of a Proposed Determination, EPA must provide for

a comment period of 30 to 60 days and hold public hearings on the record. Id. § 231.4(a).

                                             -14-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 15RELIEF
                                                            & INJUNCTIVE  of 55
After close of the public hearing, the Regional Administrator has 30 days to withdraw the

Proposed Determination or prepare a Recommended Determination. Id. § 231.5(a).

          45.   The Administrator or the Regional Administrator may extend 404(c)

regulations by a showing of “good cause.” Id. § 231.8.

          46.   To withdraw a Proposed Determination, the Regional Administrator must

notify the Administrator of his intent to do so and notify all persons who commented on

the Proposed Determination or participated at any hearing on it. Id. § 231.5(c). If the EPA

Administrator does not review the withdrawal, the Regional Administrator must give

public notice of the withdrawal. Id. § 231.5(c)(1). “Such final notice shall constitute final

agency action.” Id.

          47.   The final determination on the withdrawal decision must “describe the

satisfactory corrective action, if any, make findings, and state the reasons for the final

determination.” Id. § 231.6.

          48.   EPA has explained “there are strong reasons for including this pre-permit

authority in the present [Section 404] regulations.”4 These reasons include “facilitat[ing]

planning by developers and industry” and “eliminat[ing] frustrating situations in which

someone spends time and money developing a project for an inappropriate site and learns

at an advanced stage that he must start over.”5 As the agency has explained, advance



4
  EPA, Denial or Restriction of Disposal Sites; Section 404(c) Procedures, 44 Fed. Reg.
58,076, 58,077 (Oct. 9, 1979).
5
    Id.


                                             -15-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 16RELIEF
                                                            & INJUNCTIVE  of 55
prohibition also “facilitiate[s] comprehensive rather than piecemeal protection of

wetlands.”6

                            The Administrative Procedure Act

          49.   The Administrative Procedure Act (“APA”) provides that “[a] person

suffering legal wrong because of agency action, or adversely affected or aggrieved by

agency action within the meaning of a relevant statute, is entitled to judicial review

thereof.” 5 U.S.C. § 702. “Agency action made reviewable by statute and final agency

action for which there is no other adequate remedy in a court are subject to judicial review.”

Id. § 704.

          50.   In actions brought under the APA, the reviewing court shall “hold unlawful

and set aside agency action, findings, and conclusions found to be . . . arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” Id. § 706(2)(A).

                               FACTUAL BACKGROUND

                Bristol Bay And The World’s Premier Salmon Population

          51.   Bristol Bay is a gulf in the Bering Sea located in southwestern Alaska. The

topography of the Bristol Bay watershed is unique: It is made up of six major watersheds—

the Togiak, Nushagak, Kvichak, Naknek, Egegik, and Ugashik River—and several other

smaller watersheds. It is nestled between two U.S. National parks, Katmai and Lake Clark,

and the nation’s largest state park, Wood-Tikchik. The area hosts three active volcanoes

and Lake Iliamna, the eighth largest lake in the United States.



6
    Id.

                                             -16-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 17RELIEF
                                                            & INJUNCTIVE  of 55
          52.   In EPA’s words, “Alaska’s Bristol Bay watershed . . . is an area of

unparalleled ecological value, boasting salmon diversity and productivity unrivaled

anywhere in North America. As a result, the region is a globally significant resource with

outstanding value.”7      The watershed “provides intact, connected habitats—from

headwaters to ocean—that support abundant, genetically diverse wild Pacific salmon

populations,” which, in turn, “maintain the productivity of the entire ecosystem, including

numerous other fish and wildlife species.”8




7
   EPA, Proposed Determination of the U.S. Environmental Protection Agency Region 10
Pursuant to Section 404(c) of the Clean Water Act Pebble Deposit Area, Southwest Alaska,
at ES-1 (July 2014) (“Proposed Determination”) (Ex. B).
8
    Id.

                                              -17-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 18RELIEF
                                                            & INJUNCTIVE  of 55
          53.   Bristol Bay salmon are the lifeblood of the region’s economy, culture, and

surrounding communities. As the evidence of record established and EPA correctly found,

the area’s “streams, wetlands, and other aquatic resources support world-class,

economically important commercial and sport fisheries for salmon and other fishes, as well

as a more than 4,000-year-old subsistence-based way of life for Alaska Natives.”9




9
    Id.

                                             -18-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 19RELIEF
                                                            & INJUNCTIVE  of 55
       54.    All five species of wild, North American Pacific salmon inhabit the rivers,

streams, and lakes that feed into Bristol Bay. In the last harvest year alone, 56.3 million




                                             -19-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 20RELIEF
                                                            & INJUNCTIVE  of 55
salmon ran through Bristol Bay, and commercial fishermen harvested 43 million fish.10

Each year, Bristol Bay supports “the world’s largest runs of sockeye salmon, producing

approximately half of the world’s sockeye salmon.”11

        55.    Bristol Bay is the world’s most valuable wild-caught salmon fishery. In

2019, the Bristol Bay commercial salmon catch was the most valuable on record.12 Annual

salmon returns contribute to the entire region’s productivity and biodiversity, and are the

result of the region’s high-quality and diverse aquatic habitats, the hydrologic and chemical

connectivity between surface and subsurface waters, and the area’s habitat as unaltered by

human-engineered structures and flow management controls.13 Put simply by EPA:

“Bristol Bay is remarkable as one of the last places on Earth with such bountiful and

sustainable harvests of wild salmon.”14




10
  Isabelle Ross & Alex Hager, Bristol Bay Fisheries Report: August 2, 2019, KDLG.org
(Aug.    2,   2019),   https://www.kdlg.org/post/bristol-bay-fisheries-report-august-2-
2019#stream/0.
11
     Proposed Determination at ES-1.
12
    Isabelle Ross, At 56.5 million fish, Bristol Bay’s 2019 salmon season smashes
expectations,     ALASKA        PUBLIC        MEDIA         (Sept.      23,      2019),
https://www.alaskapublic.org/2019/09/23/at-56-5-million-fish-bristol-bays-2019-salmon-
season-smashes-expectations/.
13
    EPA, An Assessment of Potential Mining Impacts on Salmon Ecosystems of Bristol
Bay      Alaska,   at      ES-8     &      ES-5     (Jan.   2014),     available   at
https://www.epa.gov/sites/production/files/201505/documents/bristol_bay_assessment_fi
nal_2014_vol1.pdf (“Watershed Assessment”).
14
     Proposed Determination at ES-1.

                                             -20-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 21RELIEF
                                                            & INJUNCTIVE  of 55
       56.    Native Alaskans have lived in the Bristol Bay region for thousands of years,

relying on the bounty of the land and waters to sustain their traditional and customary way

of life. Generations of families have fished commercially in the region, and they continue

to rely on subsistence fisheries.15

       57.    Numerous businesses also rely on Bristol Bay’s salmon and resident fish

populations. Anglers, including many TU members, travel from all over the globe to the

Bristol Bay region for the opportunity to fish for world-class rainbow trout, Dolly Varden,

arctic char, grayling, and the bountiful runs of salmon. The area boasts at least 29 fish

species, more than 40 terrestrial mammal species, and more than 190 bird species, many

of which are “essential to the structure and function of the region’s ecosystems and current




15
   See generally James A. Fall, et al., An Overview of the Subsistence Fisheries of the
Bristol Bay Management Area, at 2–3, ADF&G SPECIAL PUBLIC. NO. BOF2009-07 (Nov.
2009), http://www.adfg.alaska.gov/specialpubs/SP2_SP2009-007.pdf.


                                             -21-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 22RELIEF
                                                            & INJUNCTIVE  of 55
economies.”16     Beyond salmon, Bristol Bay’s profound bio-diversity and bountiful

ecological resources generated nearly $480 million in direct economic expenditures and

sales and provided employment for over 14,000 full- and part-time workers in 2009.17

These figures are on the upswing.

                      The Pebble Mine and Its Irreparable Harms

        58.    Pebble Mine is a proposed open-pit mining project investigating a copper,

gold, and molybdenum deposit in the headwaters of Bristol Bay.

        59.    Mining at the Pebble deposit has been considered—and opposed—for a long

time. The project has been abandoned by four major international mining companies:

Mitsubishi Corporation (2011),18 Anglo American (2013),19 Rio Tinto (2014),20 and First

Quantum Minerals (2018).21




16
     Watershed Assessment at ES-5.
17
     Proposed Determination at ES-1.
18
     SEC, Northern Dynasty Minerals Ltd. Schedule 13G (Feb. 25, 2011).
19
   Sarah Childress, Anglo American Abandons ‘Alaska Gold’ Mine, PBS (Sept. 16, 2013),
https://www.pbs.org/wgbh/frontline/article/anglo-american-abandons-alaska-gold-mine/.
20
   Suzanna Caldwell & Alex DeMarban, Riot Tinto pulls out of Pebble Partnership, gifting
its stake to Alaska organizations, ANCHORAGE DAILY NEWS (July 7, 2016),
https://www.adn.com/economy/article/rio-tinto-pulls-out-pebble-partnership-gifting-its-
ownership-alaska-organizations/2014/04/08.
21
   Avery Lill, Pebble Mine loses funding from First Quantum Minerals, ALASKA PUB.
MEDIA (May 25, 2018), https://www.alaskapublic.org/2018/05/25/pebble-mine-loses-
funding-from-first-quantum-minerals/.


                                             -22-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 23RELIEF
                                                            & INJUNCTIVE  of 55
       60.    Recognizing the importance of Bristol Bay’s ecology, the world’s most

prominent jewelry companies (many of which purchase the very types of minerals found

at the Pebble deposit) have vowed not to source any minerals from the Pebble mine.22

       61.    EPA Administrators from the politically diverse administrations of

Presidents Nixon, Reagan, George H.W. Bush, Clinton, and George W. Bush have all

voiced opposition to the mine, agreeing “[t]he Pebble Mine is the wrong mine in the wrong

place.”23

       62.    Yet, PLP, which is owned by the Canadian company Northern Dynasty, has

persisted in seeking to mine the Pebble deposit. Because the area is not served by any

existing infrastructure, PLP also seeks to construct a port at Amakdedori, a transportation

corridor, and a natural gas pipeline from the Kenai Peninsula.24

       63.    The proposed mine and its footprint are massive. PLP’s ultimate goal in

mining the Pebble deposit “is likely to involve the excavation of the largest open pit ever

constructed in North America, covering 6.9 square miles . . . and reaching a depth of as




22
  Jewelers Boycott Pebble Mine Gold to Save Bristol Bay Salmon, ENVIRONMENT NEWS
SERVS. (Nov. 4, 2010), http://ens-newswire.com/2010/11/04/jewelers-boycott-pebble-
mine-gold-to-save-bristol-bay-salmon/.
23
   Taryn Kiekow Heimer, Former EPA Administrators Say ‘NO’ To Pebble Mine in DC
Ads, NRDC.org (July 2, 2018), https://www.nrdc.org/experts/taryn-kiekow-
heimer/former-epa-administrators-say-no-pebble-mine-dc-ads.
24
  Pebble Project Department of the Army Application for Permit, POA-2017-271 (Dec.
2017), available at http://pebblescience.org/pdfs/12_22_2017_POA_2017-
271_DA_Application_Pebble_Limited_Partnership.pdf (“2017 PLP Permit
Application”).


                                             -23-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 24RELIEF
                                                            & INJUNCTIVE  of 55
much as 0.77 mile.”25         As reference, the maximum depth of the Grand Canyon is

approximately one mile.26 EPA has found that disposal of resulting waste material at the

proposed mine would require construction of up to three mine tailings impoundments,

covering an additional 18.8 square miles and waste rock piles covering up to 8.7 square

miles.27 The volume of mine tailings and waste rock produced from the smallest mine

proposed by Northern Dynasty “would be enough to fill a professional football stadium

more than 880 times, whereas the largest mine would do so more than 3,900 times.” 28 In

total, the three mine components (mine pit, tailings impoundments, and waste rock piles)

would cover an area larger than the borough of Manhattan.29

           64.     A 2011 SEC filing by Northern Dynasty that set forth plans for the multi-

stage development of the mine ranged from a 2.0 billion-ton-mine to a 6.5-billion-ton mine,

both of which are larger than 90 percent of the known ore deposits in the world.30 And

because the prime deposits for mining are low-grade—that is “they contain relatively small




25
     Proposed Determination at ES-2; see also id. at ES-10.
26
     Id. at ES-2
27
     Id.
28
     Id.
29
     Id.
30
   Id. (citations omitted); see also SEC, Northern Dynasty Minerals Ltd., Schedule 13G
(Feb. 25, 2011); Northern Dynasty Minerals Ltd., Pebble Partnership Releases
Environmental Baseline Document (Feb. 12, 2012) (filed with U.S. Securities and
Exchange Commission).


                                               -24-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.    Document 1 Filed 10/09/19  Page 25RELIEF
                                                             & INJUNCTIVE  of 55
amounts of metals relative to the amount of ore”—“mining will be economic only if

conducted over large areas and will necessarily produce large amounts of waste material.”31

         65.   Recognizing the cataclysmic risk presented by the prospect of mining in

Bristol Bay, numerous groups petitioned EPA in 2010 to stop the proposed project and for

the agency to assert its veto authority under Section 404(c) of the CWA to protect Bristol

Bay.32

         66.   In response, EPA undertook a study of potential impacts of large-scale

mining on the resources of Bristol Bay, culminating with the January 2014 publication, An

Assessment of Potential Mining Impacts on Salmon Ecosystems of Bristol Bay, Alaska

(“Watershed Assessment”). To address uncertainties regarding the ultimate size of a mine

at the Pebble deposit, EPA examined three scenarios for different stages of mining based

on the amount of ore processed: Pebble .25 (approximately 250 million, or .25 billion, tons

of ore over 20 years); Pebble 2.0 (approximately 209 billion tons of ore over 25 years), and




31
     Watershed Assessment at ES-9.
32
    See, e.g., Letter from Jason Metrokin, BBNC to EPA Region 10 (Aug. 12, 2010); Joint
Letter from Six Tribes to EPA (May 2, 2010); Letter from Alaska Independent Fishermens’
Marketing Association to EPA (May 13, 2010); Letter from Bristol Bay Regional Seafood
Devt. Ass’n to EPA (June 20, 2010); Bristol Bay Native Association, A Resolution
Requesting the EPA to Invoke Section 404(c) of the Clean Water Act as Appropriate in
the Kvichak and Nushagak Drainages of the Bristol Bay Watershed to Protect Habitat and
Existing Uses, Res. 2010-32 (Sept. 17, 2010). EPA also received 404(c) requests and
letters of support from Ekuk Village Council, Clarks Point Tribal Council, Twin Hills
Village Council, Alaska Independent Fishermen’s Marketing Association, Bristol Bay
Regional Seafood Development Association, National Council of Churches, and numerous
other sporting and conservation groups.

                                             -25-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 26RELIEF
                                                            & INJUNCTIVE  of 55
Pebble 6.5 (approximately 6.5 billion tons of ore over 78 years). Watershed Assessment

at ES-10.

       67.    These scenarios “reflect the general characteristics of mineral deposits in the

watershed, modern conventional mining technologies and practices, the scale of mining

activity required for economic development of the resource and the infrastructure needed

to support large-scale mining.” Id. The “mine footprint” assessed is made up of the “area

covered by the mine put, waste rock piles, TSFs [tailings storage facilities], groundwater

drawdown zone, and plant and ancillary facilities.” Id. at ES-14.

       68.    EPA’s Watershed Assessment ultimately concluded the Pebble Mine would

be ecologically and environmentally ruinous to Bristol Bay. Even under the Watershed

Assessment’s most conservative scenario of developing the mine at the .25 billion tons of

ore level, EPA found the following harms would occur:

             • 24 miles of streams would be “lost—that is, eliminated, blocked, or

                 dewatered,” including 5 miles “known to provide spawning or rearing

                 habitats for coho salmon, sockeye salmon, Chinook salmon, and Dolly

                 Varden.” Id.

             • Streamflows would be reduced or altered, which would adversely affect

                 habitat in an additional 9.3 miles of streams, reducing production of

                 sockeye salmon, coco salmon, Chinook salmon, rainbow trout, and Dolly

                 Barden. Id. “Reduced streamflows would also result in the loss or

                 alteration of an unquantifiable area of riparian floodplain wetland habitat

                 due to loss of hydrologic connectivity with streams.” Id.

                                             -26-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 27RELIEF
                                                            & INJUNCTIVE  of 55
             • 1,200 acres of wetlands and 100 miles of ponds and lakes would be lost,

                 further affecting off-channel habitats for salmon and other fishes. Id.

             • Water would become increasingly toxic from the runoff and leakage of

                 leachates from the waste rock piles and TSFs, “caus[ing] direct effects on

                 salmonids ranging from aversion and avoidance of the contaminated

                 habitat to rapidly induced death of many or all fish.” Id. at ES-15. Copper

                 alone would cause death or reduced reduction of quadratic invertebrates

                 in 13 miles of streams. Id.33

       69.    These are but a few of the estimated losses under the conservative .25 billion

scenario. EPA’s 2014 Watershed Assessment further evaluated aquatic environments

impacted by construction of the transportation corridor and potential failures and risks of

the project, to include ore-carrying truck accidents, a tailings dam failure, pipeline failure,

and other common mode failures—all of which could increase toxicity and cause

cumulative effects on salmonid and other fish populations. Id. at ES-15–ES-25.

       70.    Worse still, these effects would reverberate and affect brown bears, wolves,

bald eagles, and other wildlife that consume salmon as well as Alaskans who rely on

subsistence and enjoy sport fishing. Id. at ES-25–ES-27.




33
    According to EPA, “during routine operations,” without any system failure or
catastrophic event and no matter how effectively the wastewater treatment system was
working, water contaminated with copper and other toxic metals “would enter streams”
and “water quality would be diminished” through “uncollected runoff and leakage of
leachates from the waste rock piles and TSFs.” Watershed Assessment at ES-15.

                                             -27-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 28RELIEF
                                                            & INJUNCTIVE  of 55
           71.   EPA’s Watershed Assessment was also only a scientific assessment, and thus

did “not discuss or recommend policy, legal, or regulatory decisions.” Id. at ES-1. But the

agency’s findings did prompt and form the basis for such decisions.

 EPA Issues A Proposed Determination, Finding “Unacceptable Adverse Effect” To
               Aquatic Ecosystems In The Bristol Bay Watershed

           72.   On February 28, 2014, EPA announced the opening of the Section 404(c)

process by issuing a letter to PLP, the Corps, and the State of Alaska.34 EPA stated it was

taking the step to “review potential adverse environmental effects” of mining because “it

has reason to believe that porphyry copper mining of the scale contemplated at the Pebble

deposit would result in significant and unacceptable adverse effects to important fishery

areas in the watershed.”35

           73.   In a press release, EPA further explained its decision to initiate the 404(c)

process, noting the action “reflects the unique nature of the Bristol Bay watershed as one

of the world’s last prolific wild salmon resources and the threat posed by the Pebble

deposit, a mine unprecedented in scope and scale.”36

           74.   In the public process leading up to a proposed determination, EPA reviewed

more than a 1,500-page response from PLP, hundreds of thousands of public comments,


34
   Letter from EPA Region 10 to Thomas Collier, CEO, PLP; Joe Balash, Commissioner,
Alaska Department of Natural Resources; Colonel Christopher D. Lestochi, Commander,
Army Corps of Engineers Alaska District (Feb. 28, 2014), available at
https://www.epa.gov/sites/production/files/2014-02/documents/bristol-bay-15day-letter-
2-28-2014.pdf.
35
     Id.
36
   EPA Press Release, EPA moves to protect Bristol Bay fisher from Pebble Mine (Feb.
28, 2014), https://yosemite.epa.gov/opa/admpress.nsf/names/r10_2014-2-28_bristol_bay.

                                              -28-
CASE NO. 3:19-cv-00268-JWS                                      COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 29RELIEF
                                                            & INJUNCTIVE  of 55
as well as technical and scientific assessments of impacts to the aquatic ecosystems. More

than 99 percent of all public comments supported issuing a proposed determination. Based

on the record and technical and scientific data (32 pages of references alone in the Proposed

Determination), including that described in the Watershed Assessment (a whopping 72

pages of references), EPA Region 10 concluded it was not satisfied that no unacceptable

adverse effects could occur under any mining scenario, and it proceeded under 404(c)

regulations to issue a Proposed Determination in July 2014. Proposed Determination at 2-

14.

       75.    EPA’s 2014 Proposed Determination restricted “discharge of dredged or fill

material related to mining the Pebble deposit into waters of the United States within the

potential disposal site that would, individually or collectively, result in” loss of streams,

wetlands, lands, ponds, or alter streamflow of varying degrees. Id. at 5-1.

       76.    As EPA explained, “[t]o protect important fishery areas in the SFK, NFK,

and UTC watersheds from unacceptable adverse effects, EPA Region 10 recognizes that

losses of streams, wetlands, lakes, and ponds and alterations of streamflow each provide a

basis to issue this Section 404(c) proposed determination.” Id. at ES-5 (emphasis added).

       77.    In its Proposed Determination, EPA relied on Northern Dynasty proposals to

develop 2.0- and 6.5-billion-ton mines, and EPA’s evaluation of the .25-billion-ton mine,

to conclude that “mining of the Pebble deposit at any of these sizes, even the smallest,

could result in significant and unacceptable adverse effects on economically important

streams, wetlands, lakes, and ponds and the fishery areas they support.” Id. (emphasis

added).

                                             -29-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 30RELIEF
                                                            & INJUNCTIVE  of 55
       78.    EPA found the loss of headwaters would “fundamentally alter surface and

groundwater hydrology and, in turn, the flow regimes of receiving—or formerly

receiving—streams.” Id. The damage to off-channel habitats and lost streams “would no

longer support or export macroinvertebrates, which are a critical food source for

developing alevins, juvenile salmon, juvenile northern pike, and all stages of other

salmonids and forage fish.” Id. at 4-9.

       79.    The .25 billion scenario “would eliminate or dewater nearly 5 miles of

streams with documented occurrence of anadromous fish” and would result in the

elimination, dewatering, or fragmenting of approximately 19 miles of tributaries to

anadromous fish streams. Id. at 4-4 & 4-19. In the agency’s judgment, this would have

“an unprecedented impact in Alaska” with effects that would “reverberate to downstream

habitats and affect species such as coho, Chinook, sockeye, and chum salmon.” Id. at 4-

19. EPA also estimates the loss of 1,200 acres of wetlands, lakes, and ponds, of which

1,100 acres are contiguous with anadromous streams or their tributaries. Id. at 4-20.

       80.    The .25 billion scenario would also consume large volumes of water drawn

from the surface and groundwater sources, resulting in significant alterations to

streamflow. Id. at 4-22. Flow would be reduced in more than 45 miles of streams. Id. at

4-23. Drawdown would alter streamflow by more than 20% in about 9 miles of stream,

further piling on to the unacceptable adverse impacts to fisheries. Id. at 4-28.

       81.    Worse still, EPA recognized its Proposed Determination “underestimated

potential adverse effects on resources” because it did “not include footprint impacts

associated with all the components necessary to construct and operate such a mine (e.g., a

                                             -30-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 31RELIEF
                                                            & INJUNCTIVE  of 55
major transportation corridor, pipelines, a power-generating station, wastewater treatment

plants, housing and support services for workers, administrative offices, and other

infrastructure”); did “not rely upon impacts resulting from potential accidents and failures

as a basis for [EPA’s] findings”; and recognized “[k]nown compensatory mitigation

techniques [would be] unlikely to offset impacts of the nature and magnitude described in

the proposed restrictions.” Id. at ES-6–ES-7.

       82.       Throughout the Proposed Determination, EPA Region 10 “exercise[d] its

discretion to define the potential disposal site as narrowly as possible to encompass the

area where discharges associated with mining the Pebble deposit will likely occur, while

simultaneously protecting fishery area from unacceptable effects related to such mining.”

Id. at 2-17.37

       83.       EPA also explained there were few possible changes that would warrant a

different determination. For example, with respect to compensation measures, EPA found

“there are significant challenges regarding the potential efficacy, applicability, and

sustainability of compensation measures proposed by PLP for use in the Bristol Bay

region . . . .” Id. at 2-13. But while most “compensatory mitigation efforts involve

restoration and enhancement of waters that have potential for improvement in ecological

services, . . . the waters of the Bristol Bay watershed are already among the most productive

in the world.” Id. EPA Region 10 in fact saw “little likelihood that human activity could




37
   The potential disposal site is approximately 268 square miles. Proposed Determination
at 2-18.

                                             -31-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 32RELIEF
                                                            & INJUNCTIVE  of 55
improve upon the high-quality natural environment in the Bristol Bay watershed that nature

has created and that has thus far been preserved.” Id.

     PLP And Its Supporters’ Efforts To Remove The Proposed Determination

       84.    In 2014, PLP launched a multi-pronged legal challenge to stop EPA. First,

in May 2014, PLP challenged EPA’s authority to use the Section 404(c) process prior to

PLP’s submission of a permit application. See Pebble Ltd. P’ship v. United States EPA,

155 F. Supp. 3d 1000 (D. Alaska 2014). After the district court held that EPA’s initiation

of the 404(c) process did not constitute final agency action, the Ninth Circuit affirmed.

Pebble Ltd. P’ship v. U.S. EPA, 604 F. App’x 623 (9th Cir. 2015).

       85.    Then, in September 2014, PLP sued EPA again, alleging the agency had used

advisory committees to assist in the Section 404(c) process without complying with federal

law requirements. Pebble Ltd. P’ship v. EPA, 310 F.R.D. 575, 578 (D. Alaska 2015). And

finally in October 2014, PLP sued EPA for alleged violations of the Freedom of

Information Act. Pebble Ltd. P'ship v. United States EPA, No. 3:14-CV-0199- HRH,

2016 WL 128088 (D. Alaska Jan. 12, 2016).

       86.    In May 2017, less than five months after the inauguration of President

Trump, PLP and EPA entered a Settlement Agreement to resolve the remaining litigation.

Under the terms of the agreement, EPA committed to “commence a process to propose to

withdraw the currently pending proposed determination.”38


38
   Settlement Agreement between EPA and PLP (May 11, 2017), ¶ III.A.5, available at
https://www.epa.gov/newsreleases/epa-and-pebble-limited-partnership-reach-
settlement-agreement.


                                             -32-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 33RELIEF
                                                            & INJUNCTIVE  of 55
           87.   As was required by the Settlement Agreement, on July 19, 2017, EPA issued

a proposal to withdraw the 2014 Proposed Determination.39 EPA’s proposal to withdraw

made clear that “initiation of the Section 404(c) process did not prohibit PLP from filing a

permit application and the Army Corps could have processed such a permit applicable

while a Section 404(c) review was ongoing.”40 Nevertheless, EPA went through with the

Proposal to Withdraw, asserting it “would remove any uncertainty, real or perceived, about

PLP’s ability to submit a permit application and have that permit application reviewed.”41

           88.   With its Proposal to Withdraw, EPA also opened a public comment period,

but it limited its request for comments to the reasons the agency offered for withdrawing

the Proposed Determination.42          EPA received more than a million comments, an

overwhelming majority of which opposed EPA’s proposal to withdraw the Proposed

Determination.43




39
   EPA, Proposal to Withdraw Proposed Determination to Restrict the Use of an area as
disposal Site; Pebble Deposit Area, Southwest Alaska, 82 Fed. Reg. 33,123 (July 19, 2017)
(“Proposal to Withdraw”).
40
     Id. at 33,124.
41
     Id.
42
     Id.
43
   See EPA, News Release, EPA Administrator Scott Pruitt Suspends Withdrawal of
Proposed Determination in Bristol Bay Watershed, Will Solicit Additional Comments (Jan
26, 2018), https://www.epa.gov/newsreleases/epa-administrator-scott-pruitt-suspends-
withdrawal-proposed-determination-bristol-bay.


                                              -33-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.    Document 1 Filed 10/09/19  Page 34RELIEF
                                                             & INJUNCTIVE  of 55
                          EPA Suspends The Withdrawal Process

           89.   On February 28, 2018, EPA issued formal notice of its decision to leave the

“Determination in place pending further consideration by the Agency of information that

is relevant to the protection of the world-class fisheries contained in the Bristol Bay

watershed.”44

           90.   In the press release accompanying this decision, then-EPA Administrator

Scott Pruitt stated: “[I]t is my judgment at this time that any mining projects in the region

likely pose a risk to the abundant natural resources that exist there. Until we know the full

extent of that risk, those natural resources and world-class fisheries deserve the utmost

protection.”45 He further observed PLP’s “application must clear a high bar, because EPA

believes the risk to Bristol Bay may be unacceptable.”46

           91.   Administrator Pruitt gave two reasons for his decision: First, he explained

that “EPA has serious concerns about the impacts of mining activity in the Bristol Bay

Watershed,” and “[f]rom public comments to community meetings, stakeholders stressed

the importance of balancing a singular mine venture with the risk to one of the world’s




44
   Notification of Decision Not to Withdraw Proposed Determination to Restrict the Use
of an Area as a Disposal Site; Pebble Deposit Area, Southwest Alaska, 83 Fed. Reg. 8668
(Feb. 28, 2018) (“Suspension Decision”).
45
  EPA, News Release, EPA Administrator Scott Pruitt Suspends Withdrawal of Proposed
Determination in Bristol Bay Watershed, Will Solicit Additional Comments (Jan 26, 2018),
https://www.epa.gov/newsreleases/epa-admnistaror-scott-puritt-suspends-withdrawal-
proposed-determination-bristol-bay (“Suspension Press Release”).
46
     Id.


                                              -34-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 35RELIEF
                                                            & INJUNCTIVE  of 55
largest commercial fisheries.”47 Second, “for EPA not to express an environmental

position at this stage would be disingenuous.”48 The decision thus “demonstrate[d] the

Agency’s commitment to both the rule of law and process, and upholding the EPA’s core

mission of environmental stewardship.”49

                        The Army Corps’ Permitting Process Begins

           92.   Meanwhile, and in parallel to EPA’s Section 404(c) process, PLP submitted

its Pebble Mine permit application to the Army Corps in December 2017.50

           93.   PLP’s application is for a much larger mining pit and with much more mining

activity in a 20-year period than EPA considered in the .25 billion scenario in the

Watershed Assessment.

           94.   Notably, PLP’s 2018 Amended 404 permit application proposed a mine

with a milling rate of 180,821,000 tons of ore per day—that is six times larger than

the milling rate in the .25 mining scenario that EPA found to pose unacceptable

adverse effects.51




47
     Id.
48
     Id.
49
     Id.
50
     2017 PLP Permit Application.
51
   PLP, Project Description at 1 (Oct. 2018), available at
https://www.poa.usace.army.mil/Portals/34/docs/regulatory/plp/12_22_2017_POA_2
017-271_DA_Application_Pebble_Limited_Partnership_Attach_D.pdf?ver=2018-
01-05-115828-333.


                                              -35-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 36RELIEF
                                                            & INJUNCTIVE  of 55
           95.   PLP’s permit application triggered the Section 404 permitting process, which

is administered by the Corps.

           96.   Concurrent with the Corps’ permitting process, pursuant to the National

Environmental Policy Act (“NEPA”), the Corps issued a Draft Environmental Impact

Statement (“DEIS”) in February 2019.52

           97.   On July 1, 2019, EPA submitted comments on the Corps’ DEIS, commenting

“[b]ecause the nature and extent of the proposed discharges reflect some of the most highly

significant and complex discharge activities with the potential for serious adverse impact

contemplated by the Guidelines, the level of information, evaluation, and documentation

necessary for this project to demonstrate compliance with the Guidelines is significant.”53

           98.   EPA stated in its comments that the “PN, DEIS, and supporting documents

do not contain sufficient information to support a reasonable judgment that the proposed

discharges will comply with the Guidelines.”54 EPA expressed concern “regarding the

extent and magnitude of the substantial proposed impacts to streams, wetlands, and other

aquatic resources that may result, particularly in light of the important role these resources




52
   U.S. Army Corps of Engineers, Draft Environmental Impact Statement for the Pebble
Project, CEQ Number 20190018; EPA Region 10 Project Number 18-0002-COE (Feb.
2019), available at https://pebbleprojecteis.com/documents/eis.
53
   Letter from Regional Administrator Hladick to Colonel Borders, POA-2017-0271 (July
1, 2019), available at https://www.epa.gov/sites/production/files/2019-07/documents/epa-
comments-draft-404-permit-pebble-project-07-01-2019_0.pdf.
54
     Id.


                                              -36-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 37RELIEF
                                                            & INJUNCTIVE  of 55
play in supporting the region’s valuable fishery resources.”55 Moreover, EPA found the

PLP project “may have substantial and unacceptable adverse impacts on fisheries

resources in the project area watersheds, which are aquatic resources of national

importance.”56

           99.    Accordingly, EPA elevated the permit review through a “may effect” 3(a)

letter under Section 404(q) of the CWA,57 which provides the Regional Administrator 25

calendar days after the public comment period to notify the District Engineer at the Corps

the discharge will have substantial and unacceptable impact on aquatic resources of

national importance.58

                  Alaska Governor Dunleavy Meets With President Trump

           100.   On June 26, 2019, while traveling to the G20 summit in Japan, President

Trump stopped in Anchorage, Alaska and met with Alaskan Governor Michael Dunleavy

on Air Force One. During that meeting, the two discussed Pebble Mine.59




55
     Id.
56
     Id. (emphasis added).
57
     Id.
58
  Memorandum of Agreement Between the Department of the Interior and the Department
of the Army (1992), available at https://www.epa.gov/sites/production/files/2015-
06/documents/1992_moa_404q.pdf.
59
   Scott Bronstein, et al., EPA dropped salmon protection after Trump met with Alaska
governor, CNN (Aug. 9, 2019), https://www.cnn.com/2019/08/09/us/epa-alaska-pebble-
mine-salmon-invs/index.html.


                                             -37-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 38RELIEF
                                                            & INJUNCTIVE  of 55
           101.   Emerging from the meeting, Governor Dunleavy said the President assured

him that he was “doing everything he can to work with us on our mining concerns.”60

           102.   Although Governor Dunleavy claims publicly he is neutral on the Pebble

Mine project, his background and actions betray otherwise. The governor’s 2018 campaign

disclosure reports show he received substantial contributions from individuals associated

with PLP, including notably the chairman of PLP’s board, John Shively, and PLP’s CEO,

Tom Collier.61

           103.   Moreover, one of Governor Dunleavy’s first major public appearances after

being elected, on November 6, 2018, was a speech to the Alaska Miners Association, in

which he declared, “Alaska is open for business.”62 Although Governor Dunleavy did not

mention Pebble Mine specifically, he singled out campaign contributor and PLP Chairman,

Mr. Shively, for recognition: “I want to recognize somebody else who is sitting here

somewhere, I think. Is John here? John Shively? John Shively!”63




60
   Governor Mike Dunleavy, Facebook, https://www.facebook.com/
watch/?v=2069702619998758 (June 26, 2019); Scott Bronstein, et al., EPA dropped
salmon protection after Trump met with Alaska governor, CNN (Aug. 9, 2019),
https://www.cnn.com/2019/08/09/us/epa-alaska-pebble-mine-salmon-invs/index.html.
61
      Ala. Pub. Offices Comm’n, APOC Online Reports, Campaign Disclosures,
https://aws.state.ak.us/ApocReports/CampaignDisclosure/CDForms.aspx.
62
   Elizabeth Harball, et al., What does the Dunleavy administration mean for the
proposed Pebble Mine? Alaskapublic.org (Dec. 20, 2018), https://www.alaskapublic.org/
2018/12/20/what-does-the-dunleavy-administration-mean-for-the-proposed-pebble-
mine/.
63
     Id.


                                              -38-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 39RELIEF
                                                            & INJUNCTIVE  of 55
           104.   On March 1, 2019, Governor Dunleavy also sent a letter to President Trump

objecting to the use of the “preemptive veto” under the 404(c) process in Alaska, stating it

“handicapped” natural resource development.64 He even cited Pebble Mine as the “poster

child” for how the 404(c) process has “handicapped” natural resource development in

Alaska.65

           105.   Consistent with his ties to PLP, in July 2019, Governor Dunleavy also wrote

to Wheaton Precious Metals Corp. (a potential investor in the Pebble Mine), stating “the

State has a keen interest in the project” and “is encouraged and supportive of [Wheaton’s]

decision to invest in Alaska.” The governor added that “[a] fair, efficient, and thorough

permitting process, without interference and threats from project opponents, is essential to

the future economic growth of Alaska” and stated he is “committed to making that happen,

and once appropriate permits are granted, I am equally committed to removing obstacles

that would hinder immediate construction.”66

           106.   The same day Governor Dunleavy met with President Trump, EPA General

Counsel Leopold released a Memorandum “directing Region 10 to continue its




64
  Letter from Governor Michael J. Dunleavy to President Donald J. Trump (March 1,
2019), available at https://www.documentcloud.org/documents/5976294-030119-
DunleavyLetterToTrump.html.
65
     Id.
66
   Letter from Governor Michael J. Dunleavy to Randy Smallwood, President and CEO,
Wheaton      Precious    Metals    Corp.     (July   30,   2019),   available   at
https://www.alaskapublic.org/wp-content/uploads/2019/08/20190730_
WheatonLetter_Dunleavy.pdf.


                                               -39-
CASE NO. 3:19-cv-00268-JWS                                      COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.    Document 1 Filed 10/09/19  Page 40RELIEF
                                                             & INJUNCTIVE  of 55
deliberations regarding whether to withdraw the 2014 Proposed Determination or,

alternately, decide to leave the 2014 Proposed Determination in place.”67

       107.   And the very next day, on June 27, 2019, senior EPA officials in Washington,

D.C. summoned scientists and other staffers to an internal videoconference to inform them

of the agency’s plan to withdraw its Proposed Determination regarding Pebble Mine.

During that videoconference, Mr. Leopold said a decision had been made to withdraw the

Proposed Determination and no further consideration of the matter was necessary.

       108.   The news came as a “total shock” to top EPA scientists.68

                     EPA Withdraws The Proposed Determination

       109.   On July 30, 2019, Regional Administrator Hladick gave public notice of his

decision to withdraw EPA’s 2014 Proposed Determination.69           The notification was

published in the Federal Register on August 30, 2019. EPA, Notification of Decision to

Withdraw Proposed Determination to Restrict the Use of an Area as a Disposal Site; Pebble

Deposit Area, Southwest Alaska, 84 Fed. Reg. 45,749 (Aug. 30, 2019).



67
   Memorandum from Mathew Z. Leopold, General Counsel, EPA, to Chris Hladick,
Regional Administrator, Reg. 10, EPA at 2-3 (undated).
68
   Scott Bronstein, et al., EPA dropped salmon protection after Trump met with Alaska
governor, CNN (Aug. 9, 2019), https://www.cnn.com/2019/08/09/us/epa-alaska-pebble-
mine-salmon-invs/index.html.
69
   EPA, Notification of Decision to Withdraw Proposed Determination to Restrict the Use
of an Area as a Disposal Site; Pebble Deposit Area, Southwest Alaska (July 30, 2019) (pre-
publication version); EPA, News Release, EPA Withdraws Outdated, Preemptive
Proposed Determination to Restrict Use of the Pebble Deposit Area as a Disposal Site
(July    30,     2019),    https://www.epa.gov/newsreleases/epa-withdraws-outdated-
preemptive-proposed-determination-restrict-use-pebble-deposit.


                                             -40-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 41RELIEF
                                                            & INJUNCTIVE  of 55
       110.   EPA’s August 30, 2019, withdrawal of the Proposed Determination

constituted final agency action pursuant 40 C.F.R. § 231.5(c)(1). See id. at 45,756.70

       111.   EPA provided two reasons for Withdrawal Decision. EPA first stated that

“now is the appropriate time to complete the withdrawal of the Proposed Determination in

light of developments in the record.” Id. at 45,749. Specifically, EPA stated “the Corps’

DEIS includes significant project-specific information that was not accounted for in the

2014 Proposed Determination and, based on that information, the Corps has reached

preliminary conclusions that in certain respects conflict with preliminary conclusions in

EPA’s 2014 Proposed Determination.” Id. at 45,752. EPA also stated it “is not seeking to

resolve any conflicting preliminary conclusions of the Agencies or conclusively address

the merits of the underlying technical issues.” Id. at 45,754.

       112.   In other words, EPA reasoned that the existence of conflicting conclusions

on the merits was a proper basis for it to withdraw the Proposed Determination, yet it

refused to assess the conflicting information.




70
     EPA regulations provide that, when “the Regional Administrator, or his designee,
decides to withdraw the proposed determination, he shall promptly notify the
Administrator . . . who shall have 10 days from receipt of such notice to notify the Regional
Administrator of his intent to review such withdrawal.” 40 C.F.R. § 231.5(c). “If the
Administer does not notify him, the Regional Administer shall give notice at the
withdrawal of the proposed determination as provided in § 231.3(d). Such notice shall
constitute final agency action.” Id. § 231.5(c)(1) (emphasis added). Here, the Withdrawal
Decision states “[t]he General Counsel, who is the delegated official to act for the
Administrator, did not notify the Regional Administer of his intent to review as described
in the regulations, thus ending the regulatory process.” Withdrawal Decision, 84 Fed. Reg.
at 45,756.

                                             -41-
CASE NO. 3:19-cv-00268-JWS                                       COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 42RELIEF
                                                            & INJUNCTIVE  of 55
         113.   EPA further explained that in light of purported “new information” generated

since 2014, PLP’s submitted permit application, and a significant expansion of the record,

the Proposed Determination “has effectively grown stale.” Id. at 45,743.

         114.   Although EPA recognized it had the authority simply to extend the 404(c)

deadlines—including keeping the Proposed Determination in place—upon a showing of

“good cause,” 40 C.F.R. § 231.8, EPA asserted it already suspended the process during the

timelines set forth in the 2017 settlement agreement. Withdrawal Decision at 45,753. And

EPA further stated “extensions authorized under 40 CFR § 231.8 were not intended to

allow for long-term gaps, as in this case, that could result in decision-making without the

full record.” Id.

         115.   But the rationale presented by EPA did not address the fact that less than a

year earlier, the agency had found “good cause” to “allow for an additional public comment

period and to align with the timeframes established in the settlement agreement,” meaning

good cause exists at least until a FEIS is completed. Suspension Decision, 83 Fed. Reg. at

6,871.

         116.   The second reason EPA offered for its Withdrawal Decision was “the

availability of processes for EPA to address record issues with the U.S. Army Corps.”

Withdrawal Decision at 45,749. EPA stated that “the appropriate sequencing is to resolve

technical issues during the Corps’ permitting process rather than through a separate 404(c)

process.” Id. at 45,754. EPA noted its continued cooperation under the 404(q) process led

by the Corps and further stated that it “believes it is appropriate to defer to the Corps’

decision-making process to sort out the information” and the “Corps should have the first

                                             -42-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 43RELIEF
                                                            & INJUNCTIVE  of 55
opportunity to consider project-specific information here without having to contend with a

404(c) proposal.” Id. at 45,755.

       117.   EPA stated that it was “not basing its decision-making on technical

consideration or judgments about whether the mine proposal will ultimately be found to

meet the requirements of the 404(b)(1) Guidelines or results in ‘unacceptable adverse

effects’ under CWA section 404(c).” Id. at 45,756.

       118.   Withdrawing the Proposed Determination without any further public

process, EPA stated it had “satisfied all of the procedural requirements for withdrawing a

proposed determination provided in 40 C.F.R. 231.5(c).” Id. at 45,756.

EPA’s Withdrawal Decision Is An Irrational And Unexplained Departure From Its
         Long-Standing and Science-Based Judgment on Pebble Mine

       119.   In issuing its Withdrawal Decision, EPA did not acknowledge or explain in

any way why it reversed its decision from just a year prior not to withdraw the Proposed

Determination. Nor did the agency address or explain how its reversal fit with its

comments on the Corps’ DEIS submitted just a month before its decision that the mine

would have disastrous environmental effects on Bristol Bay.

       120.   Indeed, less than one month before it issued the Withdrawal Notice, EPA

concluded and stated the Corps’ DEIS did “not contain sufficient information to support a

reasonable judgment that the proposed [Pebble Mine] discharges will comply with the




                                             -43-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 44RELIEF
                                                            & INJUNCTIVE  of 55
Guidelines” and the most current mining plans “may have substantial and unacceptable

adverse impacts on fisheries resources in the project area watersheds.”71

       121.   EPA failed to consider and adequately explain why its earlier findings in the

2014 Watershed Assessment and Proposed Determination are no loner valid, especially

given the dearth of any new environmental data on fish since 2014.

       122.   Similarly, EPA refused to assess how any new information bore on its

previous studies and comments on the proposed Pebble Mine, despite that the assessments

set forth in the Watershed Assessment was conducted by a larger, more qualified, group of

scientists.

       123.   EPA failed to consider or explain how any conceivable mitigation measures

have changed its analysis. Nor did the agency come to grips with its earlier conclusion in

the Proposed Determination that mitigation measures could not alter its conclusion that the

proposed mine would wreak environmental havoc with very limited offsets because Bristol

Bay is home to some of the most productive waters in the world.

71
   Letter from Regional Administrator Hladick to Colonel Borders, POA-2017-0271 (July
1, 2019) (emphasis added). EPA’s comments were echoed by the U.S. Senate
Appropriations Committee in a September 26, 2019 report accompanying its Fiscal Year
2020 spending bill. In it, Senator Lisa Murkowski (R-Ala.) stressed that the Committee
shares the “concerns that the DEIS lacks certain critical information about the proposed
project and related mitigation and therefore likely underestimates its potential risks and
impacts. Sound science must guide Federal decision making and all gaps and deficiencies
identified in comments from Federal agencies and other stakeholders, including Alaska
Natives, must be fully addressed . . . . Adverse impacts to Alaska’s world-class salmon
fishery and to the ecosystem of Bristol Bay, Alaska, are unacceptable.” U.S. Dep’t of the
Interior, Env’t, and Related Agencies Appropriations Bill, 2020, Report to Accompany S.
2580, at 87 (Sept. 26, 2019), https://www.appropriations.senate.gov/imo/media/doc/
FY2020%20Interior%20Environment%20Appropriations%20Act,%20Report%20116-
123.pdf (emphasis added).

                                             -44-
CASE NO. 3:19-cv-00268-JWS                                   COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 45RELIEF
                                                            & INJUNCTIVE  of 55
       124.   EPA’s Withdrawal Decision also failed to explain why the agency could not

keep the Proposed Determination in place while it accepted and considered “new

information” generated in the context of the NEPA permitting process with the Corps.

EPA’s regulations implementing Section 404(c) explicitly contemplate that the

administrative record for a Proposed Determination includes all information obtained

during the 404(c) process as well the record of the Army Corps developed during its own

permitting process. See 40 C.F.R. § 231.5(e). In fact, in EPA’s 2018 Suspension Decision,

the agency had already found “the factual record regarding the permit application can

develop notwithstanding the Proposed Determination” and that such further factual

development “does not support withdrawal of the Proposed Determination at this time.”

Suspension Decision at 8,670.

       125.   In its Withdrawal Decision, despite stating a preference for the Section

404(q) process with the Corps, EPA failed to acknowledge that it could have kept the

Proposed Determination in place while it proceeded with the 404(q) process.          See

Withdrawal Decision at 45,749 & 45,754–55.

       126.   Finally, in its Withdrawal Decision, EPA failed to consider or rely on the

404(b) Guidelines regarding unacceptable adverse effects of the proposed mining project

on the aquatic ecosystems at Bristol Bay, asserting instead, without legal support, that

scientific and technical information “remain[s] outside the bounds of EPA’s basis for its

decision.” Id. at 45,756.

       127.   But, EPA already had found “mining of the Pebble deposit at any of [the

proposed] sizes, even the smallest, could result in significant and unacceptable adverse

                                             -45-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 46RELIEF
                                                            & INJUNCTIVE  of 55
effects on economically important streams, wetlands, lakes, and ponds and the fishery areas

they support.”    Proposed Determination at ES-5 (emphasis added).           Yet, the most

significant “new” information that had come to light since then is that PLP’s proposed mine

would process six times more ore than the smallest mining scenario evaluated by EPA and

found to be unacceptable. EPA made no attempt to reconcile its decision with these earlier

findings.

       128.    The bottom line is that, in its Withdrawal Decision, EPA failed to provide

any reasonable explanation for its profound change in policy in light of its earlier analysis

and conclusions regarding the mine.         The agency’s unreasonable and unexplained

departure from its longstanding position, based by sound scientific conclusions and policy

judgments, is therefore arbitrary, capricious, and unlawful.

                              FIRST CLAIM FOR RELIEF

            (Violation Of Administrative Procedure Act, 5 U.S.C. §§ 701-706)

       129.    TU realleges and incorporates by reference the allegations set forth in

numbered paragraphs 1 through 128 of this Complaint as if fully set forth herein.

       130.    On August 30, 2019, EPA published in the Federal Register its Withdrawal

Decision: Notification of Decision to Withdraw Proposed Determination to Restrict the

Use of an Area as a Disposal Site; Pebble Deposit Area, Southwest Alaska, 84 Fed. Reg.

45,749.

       131.    The August 30, 2019, Withdrawal Decision is a final agency action.

       132.    EPA purported to withdraw the Proposed determination because (1) “there is

new information that has been generated since 2014,” and (2) “there are other processes


                                             -46-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 47RELIEF
                                                            & INJUNCTIVE  of 55
available now, including the 404(q) MOA process, for EPA to resolve any issues with the

Corps as the record develops.” Withdrawal Decision at 45,752–53.

       133.    EPA’s proffered justifications are faulty, arbitrary, and capricious and run

counter to the record evidence before the agency, in violation of the APA.

       134.    EPA’s explanations for its Withdrawal Decision are inadequate given that

the overwhelming—and still valid—evidence and analysis in EPA’s 2014 Watershed

Assessment, 2014 Proposed Determination, and its 2018 Suspension Decision all

demonstrated the proposed Pebble Mine project would pose unacceptable adverse effects,

even under the most conservative estimates of mining activity and its attendant impacts

(i.e., a .25-billion-ton mine).

       135.    EPA failed to explain why it is now necessary to withdraw the Proposed

Determination when the agency still can continue to develop (or merely supplement) the

administrative record while the 404(q) permitting review process continues in parallel. The

Section 404(c) and 404(q) processes are not mutually exclusive. Any new information

obtained by EPA and the Corps since EPA issued the Proposed Determination is still part

of the 404(c) record. See 40 C.F.R. § 231.5(e).

       136.    EPA’s reasoning that 404(c) record has “effectively grown stale” is

irrational, contrary to its earlier analysis and conclusions, and is not a legally sufficient

reason to withdraw the Proposed Determination.

       137.    Accordingly, EPA has failed to examine the relevant data and to articulate a

satisfactory explanation for its action including a rational connection between the facts

found and the choice made. This renders EPA’s withdrawal of the 2014 Proposed

                                             -47-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 48RELIEF
                                                            & INJUNCTIVE  of 55
Determination arbitrary, capricious, an abuse of discretion, and/or not in accordance with

law, in violation of the APA.

       138.   EPA’s inadequately explained volte face is arbitrary, capricious, an abuse of

discretion, and/or not in accordance with law, in violation of the APA.

       139.   EPA’s Withdrawal Decision is further devoid of consideration of whether

“unacceptable adverse effect” on aquatic ecosystems would occur, in violation of EPA’s

own regulations, rendering the decision arbitrary, capricious, an abuse of discretion, and/or

not in accordance with law.

       140.   These actions have harmed TU and its members, and TU has no adequate

remedy at law.

                            SECOND CLAIM FOR RELIEF

  (Violation Of The Clean Water Act, 13 U.S.C. § 1251 et seq., And Administrative
                        Procedure Act, 5 U.S.C. §§ 701-706)

       141.   TU realleges and incorporates by reference the allegations set forth in

numbered paragraphs 1 through 140 of this Complaint as if fully set forth herein.

       142.   Section 404(c) of the CWA authorizes the EPA Administrator to “deny or

restrict the use of any defined area for specification (including the withdrawal of

specification) as a disposal site, whenever he determines . . . that the discharge of such

materials into such area will have an unacceptable adverse effect on municipal water

supplies, shellfish beds and fishery areas (including spawning and breeding areas), wildlife,

or recreational areas.” 33 U.S.C. § 1344(c) (emphasis added).




                                             -48-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 49RELIEF
                                                            & INJUNCTIVE  of 55
       143.   EPA’s determination of an “unacceptable adverse effect” is governed by its

own regulations implementing Section 404(c). Those regulations define “unacceptable

adverse effect” as an “impact on an aquatic or wetland ecosystem which is likely to result

in significant degradation of municipal water supplies (including surface or ground water)

or significant loss of or damage to fisheries, shellfishing, or wildlife habitat or recreation

areas.” 40 C.F.R. § 231.2(e). The definition further instructs that, “[i]n evaluating the

unacceptability of such impacts, consideration should be given to the relevant portions of

the section 404(b)(l) guidelines.” Id.

       144.   The 404(b) Guidelines in turn prohibit the permitting of any discharge of

dredged or fill material (1) if a practicable alternative to the proposed discharge would have

less adverse impact on the aquatic ecosystem; (2) if the discharge will cause or contribute

to significant degradation of the environment; (3) if the discharge will cause or contribute

to violations of water quality standards; and (4) unless appropriate steps have been taken

to minimize potential adverse impacts. 40 C.F.R. § 230.10.

       145.   When it withdrew the Proposed Determination, EPA improperly failed to

consider the substantive findings it previously had made in support of its Proposed

Determination.

       146.   EPA’s Withdrawal Decision also does not consider, explain away, or even

acknowledge the proposed mining project’s “unacceptable adverse effect” on aquatic

ecosystems.

       147.   Nor does the Withdrawal Decision consider the project’s compliance with

Section 404(b) Guidelines.

                                             -49-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 50RELIEF
                                                            & INJUNCTIVE  of 55
       148.   EPA unlawfully refused to “bas[e] its decision-making on technical

consideration or judgments about whether the mine proposal will ultimately be found to

meet the requirements of the 404(b)(1) Guidelines or results in ‘unacceptable adverse

effects’ under CWA section 404(c).” Withdrawal Decision at 45,756. EPA wrongfully

stated that such scientific and technical information “remain[s] outside the bounds of

EPA’s basis for its decision.” Id.

       149.   EPA’s Withdrawal Decision does not even acknowledge or consider that the

agency had previously found—as recently as July 1, 2019—that the Pebble Mine project

may have substantial and unacceptable adverse impacts on fisheries resources in the project

area watersheds, or undertake any effort to explain the basis for its changed position.

       150.   Instead, EPA justified its decision to withdraw its Proposed Determination

only on allegedly new project-specific information as well as the availability of another,

non-mutually exclusive, regulatory processes. But once EPA had already initiated the

Section 404(c) process, EPA was required, but failed, to consider compliance with the

Section 404(b) Guidelines and whether the project would have unacceptable adverse

effects.

       151.   EPA’s refusal to consider these factors in its Withdrawal Decision rendered

EPA’s action arbitrary, capricious, an abuse of discretion, and/or not in accordance with

law.

       152.   EPA’s actions have harmed TU and its members, and TU has no adequate

remedy at law.




                                             -50-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 51RELIEF
                                                            & INJUNCTIVE  of 55
                                          PRAYER

         In view of the foregoing, TU respectfully requests this Court to recognize the basic
science and common sense underlying the original position of EPA and to hold, through

the declaratory and injunctive relief requested below, that EPA acted in violation of the

APA when it withdrew the Proposed Determination intended to protect the Bristol Bay
watershed. In doing so, TU respectfully implores the Court to recognize a fundamental

truth already known well by the fishermen of Trout Unlimited:

          “The earth does not belong to man; man belongs to Earth. Man did not weave the

web of life; he is merely a strand in it. Whatever he does to the web, he does to himself.”72

         WHEREFORE, TU respectfully requests the Court:

                    1) Enter a declaratory judgment that EPA’s Withdrawal Decision runs

                       counter to evidence before EPA and is inadequately supported with a

                       rational connection between the facts found and decision made, in

                       violation of the APA;

                    2) Enter a declaratory judgment that the Withdrawal Decision constitutes

                       an unreasonable and unexplained departure from existing policy, in

                       violation of the APA;

                    3) Enter a declaratory judgment that EPA’s failure to consider

                       “unacceptable adverse effect” on aquatic ecosystems as well as

                       compliance with the 404(b) Guidelines, was not in accordance with
                       the Clean Water Act, and in violation of the APA;




72
     Prof. Ted Perry, attributing the words to Chief Seattle of the Suquamish Tribe, 1854.

                                               -51-
CASE NO. 3:19-cv-00268-JWS                                     COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 52RELIEF
                                                            & INJUNCTIVE  of 55
                  4) Enter an order vacating the Withdrawal Decision and directing EPA

                     to either leave the Proposed Determination in place or provide
                     adequate explanation for withdrawal of the Proposed Determination;

                  5) Issue injunctive relief as appropriate to protect Bristol Bay against

                     threats posed by mining and associated activities, causing irreparable
                     harm;

                  6) Award TU its fees, costs, expenses, and disbursements, including

                     reasonable attorneys’ fees, associated with this litigation; and

                  7) Grant such other, further, and additional relief as the Court deems

                     necessary, just, and proper.




                                             -52-
CASE NO. 3:19-cv-00268-JWS                                    COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 53RELIEF
                                                            & INJUNCTIVE  of 55
Dated: October 9, 2019

                              By: s/ Austin Williams
                                  Austin Williams (AK Bar No. 0911067)
                                  TROUT UNLIMITED
                                  3105 Lake Shore Drive, Suite 102B
                                  Anchorage, AK 99517
                                  Tel.: 907.227.1590
                                  Austin.Williams@tu.org

                                       Paul A. Werner*
                                       Steven P. Hollman*
                                       Abraham J. Shanedling*
                                       Rachelle P. Bishop*
                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                       2099 Pennsylvania Avenue, Suite 100
                                       Washington, D.C. 20006-6801
                                       Tel.: (202) 747-1900
                                       pwerner@sheppardmullin.com
                                       shollman@sheppardmullin.com
                                       ashanedling@sheppardmullin.com
                                       rbishop@sheppardmullin.com

                                       *Pro hac vice application to be filed

                                       Attorneys for Plaintiff
                                       Trout Unlimited




                                                -53-
CASE NO. 3:19-cv-00268-JWS                                       COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.    Document 1 Filed 10/09/19  Page 54RELIEF
                                                             & INJUNCTIVE  of 55
                             CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2019, a copy of the foregoing Complaint for
Declaratory and Injunctive Relief was served in compliance with Federal Rule of Civil
Procedure 4, to the following parties:

       U.S. Environmental Protection Agency
       1200 Pennsylvania Avenue, N.W.
       Washington, D.C. 20460

       Andrew Wheeler, Administrator
       U.S. Environmental Protection Agency
       Office of the Administrator 1101A
       1200 Pennsylvania Avenue, N.W.
       Washington, D.C. 20460

       Matthew Z. Leopold, General Counsel
       U.S. Environmental Protection Agency
       Office of General Counsel 2310A
       1200 Pennsylvania Avenue, N.W.
       Washington, D.C. 20460

       Chris Hladick, Region 10 Regional Administrator
       U.S. Environmental Protection Agency Region 10
       21-B03
       1200 Sixth Avenue
       Seattle, WA 98101


Dated: October 9, 2019                                 s/ Austin Williams
                                                       Austin Williams




                                             -54-
CASE NO. 3:19-cv-00268-JWS                                  COMPLAINT FOR DECLARATORY
           CaseV.3:19-cv-00268-SLG
TROUT UNLIMITED      U.S. EPA ET AL.   Document 1 Filed 10/09/19  Page 55RELIEF
                                                            & INJUNCTIVE  of 55
